             Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                               |
ERICA L. GRESENS                               |
5022 Klingle St., N.W.                         |
Washington, D.C. 20016                         |
                                               |
               Plaintiff                       |
                                               |
       v.                                      |    Case No. 1:19-cv-02553
                                               |
OLD DOMINION INSURANCE COMPANY                 |    JURY TRIAL DEMANDED
4601 Touchton Road East                        |
Ste. 3400                                      |
Jacksonville, FL 32246                         |
                                               |
Serve:         Bruce R. Fox                    |
               4601 Touchton Road East         |
               Ste. 3400                       |
               Jacksonville, FL 32246          |
                                               |
               Defendant                       |
__________________________________________|

                                    COMPLAINT
                             AND DEMAND FOR JURY TRIAL

       Plaintiff, ERICA L. GRESENS (“Plaintiff” or “Ms. Gresens”), in the above-entitled

action, by and through her undersigned counsel, hereby demands judgment against Defendant,

OLD DOMINION INSURANCE COMPANY (“Defendant” or “Old Dominion”), in the

amounts set forth below, and as her Complaint, states as follows:

                               Preliminary Statement of the Case

       1.      This matter arises out of a motor vehicle accident that occurred on January 6,

2017 (the “Collision”), when a vehicle operated by Gerson-Orlando Acevedo (“Mr. Acevedo”)

and owned by Arnoldo Ingles Garmendia (the “At-Fault Vehicle”), was driven at a high rate of

speed into the rear of a vehicle operated by Plaintiff (“Plaintiff’s Vehicle”) in the Northwest



                                                1
             Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 2 of 7



sector of Washington, D.C. The insurance policy that covered Mr. Acevedo did not have

sufficient liability coverage to compensate Plaintiff for her bodily injuries and lost wages,

necessitating this suit seeking underinsured motorist benefits under the motor vehicle insurance

policy covering Ms. Gresens at the time.

                           PARTIES, JURISDICTION, AND VENUE

       2.      Plaintiff, ERICA L. GRESENS, is an adult resident and citizen of the District of

Columbia, eighteen (18) years of age or older at the time of this filing, and has a current

residence at 5022 Klingle Street, Northwest, Washington, D.C. 20016. For jurisdictional

purposes, Gresens is and has been at all relevant times a citizen of the District of Columbia.

       3.      On information and belief, Defendant, OLD DOMINION INSURANCE

COMPANY, is a Florida for-profit corporation, organized and operated under the laws of

Florida in effect from time to time, with a principal place of business at 4601 Touchton Road

East, Suite 3400, Jacksonville, Florida 32246. On information and belief, Old Dominion is not

registered to do business in the District of Columbia and therefore has no offices in the District.

For jurisdictional purposes, Old Dominion is a citizen of the state of Florida, where its principal

place of business and place of incorporation are located.

       4.      This court may exercise personal jurisdiction over Old Dominion because Old

Dominion has such minimum contacts with the District of Columbia such that the maintenance

of this suit does not offend traditional notions of fair play and substantial justice, and because,

pursuant to D.C. Code § 13-423(6) (1983), it has contracted to provide insurance coverage for

Plaintiff within the District of Columbia.




                                                 2
              Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 3 of 7



        5.      This Court has subject matter jurisdiction over this Complaint pursuant to 28

U.S.C. § 1332(a) because the amount in controversy exceeds the sum of Seventy Five Thousand

Dollars and Zero Cents ($75,000.00), and this matter is between citizens of different states.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                                               FACTS

        7.      On or about January 6, 2017, Gresens was carefully and prudently operating a

2010 Hyundai Elantra (i.e., Plaintiff’s Vehicle) northbound on Connecticut Avenue, Northwest,

in Washington, D.C. near its intersection with Macomb Street, Northwest.

        8.      As Plaintiff was traveling northbound on Connecticut Avenue, Northwest, the

traffic signal controlling traffic at the intersection of Connecticut Avenue, Northwest, and Macob

Street, Northwest, turned to a solid yellow ball.            Carefully and prudently in light of the

conditions at the time, Plaintiff slowed Plaintiff’s Vehicle and brought it to a stop at the

intersection, which was, by then, controlled by a solid red ball signal. Plaintiff’s Vehicle was the

first vehicle in line at the light in the number two lane.

        9.      Meanwhile, Mr. Acevedo was operating a 2004 BMW 325i, i.e., the At-Fault

Vehicle, also heading northbound on Connecticut Avenue in Northwest Washington, D.C.

approaching the intersection with Macomb Street, Northwest.

        10.     The At-Fault Vehicle was approaching the same intersection at which Plaintiff’s

Vehicle was already stopped at the traffic signal.

        11.     Negligently, and at a high rate of speed, Mr. Acevedo failed to stop at the

intersection and drove the At-Fault Vehicle into the rear of Plaintiff’s Vehicle, causing the

Collision.



                                                   3
              Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 4 of 7



        12.    Plaintiff was injured as a result of the Collision and was transported by ambulance

to George Washington University Hospital. She suffered injuries to her neck, shoulder, head, and

back.   To treat her injuries, Plaintiff received costly, necessary medical care and physical

therapy.

        13.    All of Plaintiff’s injuries were suffered as a direct and proximate result of the

Collision. And, some of the injuries Gresens suffered as a result of the Collision have lasting

effects, even now, more than two and a half years following the Collision.

        14.    Following the Collision, Plaintiff missed a day of work at her primary place of

employment at the U.S. Department of Defense (“DOD”), a desk job. Prior to the Collision,

Plaintiff was working a second job at Gordon Biersch in a food service position. However, after

her Collision, and as a direct result thereof, Plaintiff was unable to return to her second job,

causing her substantial lost wages.

        15.    More than two and a half years following the Collision, Plaintiff continues to

experience occasional limited range of motion and intermittent pain in her cervical spine, neck,

and back. She has been forced to decrease, and in some cases cease, her participation in

recreational activities she enjoyed prior to the Collision.

        16.    Following the Collision, Plaintiff experienced persistent and significant physical

and conscious pain and suffering, emotional distress, inconvenience, some of which she

continues to experience to this day, and other non-economic damages, and, on information and

belief, she will continue to experience those damages into the future.

        17.    All damages suffered by Plaintiff were the direct and proximate result of the

Collision caused by Acevedo’s negligence. Plaintiff did not contribute in any way or amount to

the cause of the Collision, and she did not assume the risk thereof.



                                                  4
              Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 5 of 7



       18.     At the time of the Collision, the At-Fault Vehicle was covered by a motor vehicle

liability insurance policy with State Farm Mutual Automobile Insurance Company (“State

Farm”), Policy No. 169-3568-E07-46E (the “At-Fault Vehicle Policy”).

       19.     At the time of the Collision, Mr. Acevedo did not personally carry any automobile

insurance coverage. However, the owner of the At-Fault Vehicle had authorized Mr. Acevedo to

drive the At-Fault Vehicle. Because Mr. Acevedo was an authorized user of the At-Fault

Vehicle, he was covered under the At-Fault Vehicle Policy.

       20.     The policy limits for the At-Fault Vehicle Policy at the time of the Collision were

$25,000.00.

       21.     On or about August 21, 2018, Plaintiff filed suit in the Superior Court for the

District of Columbia to recover monetary damages for her bodily injuries and lost wages.

       22.     On or about May 23, 2019, State Farm offered to tender the full policy limits of

the At-Fault Vehicle Policy to Plaintiff.

       23.     At the time of the Collision, Plaintiff’s parents, Mark C. Gresens and Deborah

Gresens, carried an insurance policy covering Plaintiff and Plaintiff’s Vehicle, which included

underinsured motorist insurance coverage with Defendant Old Dominion.

       24.     Upon receipt of State Farm’s offer to tender the full policy limits of the At-Fault

Vehicle Policy and before accepting the same, on or about June 7, 2019, Plaintiff mailed, via

certified mail, return receipt requested, and by first-class mailing, to Old Dominion, notice of the

offer of State Farm’s offer of the full policy limits in full compliance with D.C. Code § 31-

2407.01.




                                                 5
               Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 6 of 7



        25.     Old Dominion acknowledged receipt of the notice and, on or about July 11, 2019,

provided Plaintiff with Old Dominion’s consent to settle the underlying litigation for the At-

Fault Vehicle Policy limits.

        26.     Thereafter, Plaintiff made demand on Old Dominion for payment of Plaintiff’s

damages in excess of the At-Fault Vehicle Policy.

        27.     Despite Plaintiff’s demand, Old Dominion has failed and/or otherwise refused to

pay Plaintiff’s damages.

                                       CAUSES OF ACTION

              COUNT I - BREACH OF CONTRACT (UNDERINSURED MOTORIST)
                                (Against Old Dominion)

        28.     Plaintiff incorporates by reference Paragraphs 1 through 27 of this Complaint as if

fully set forth and restated herein.

        29.     At the time of the Collision, Mr. Acevedo was an underinsured motorist without

sufficient liability coverage to pay any judgment which might be rendered against him due to his

negligent acts and omissions.

        30.     On the date of the Collision, Old Dominion had in effect a valid and enforceable

insurance policy by which it agreed to pay Plaintiff’s damages for bodily injuries and losses she

sustained from the negligence of an underinsured motorist.

        31.     Plaintiff complied with the terms of the applicable policy with Old Dominion and

all applicable statutes and is entitled to be paid by Old Dominion any and all damages, which are

in excess of the At-Fault Vehicle Policy limits, sustained by Plaintiff resulting from Mr.

Acevedo’s negligence.

        32.     Old Dominion, upon demand, has failed to pay Plaintiff’s damages, and therefore

has breached the insurance policy.

                                                 6
             Case 1:19-cv-02553 Document 1 Filed 08/23/19 Page 7 of 7



       WHEREFORE, Plaintiff, ERICA L. GRESENS, demands judgement against Defendant,

OLD DOMINION INSURANCE COMPANY, in the amount of $150,000.00, plus pre- and

post-judgment interest, attorney’s fees, and costs.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all matters raised herein.




                                              Respectfully submitted,



                                              ______________________________________
                                              Matthew E. Feinberg, Esq. (D.C. Bar #991638)
                                              mfeinberg@pilieromazza.com
                                              Anthony M. Batt, Esq. (D.C. Bar #1616459)
                                              abatt@pilieromazza.com
                                              PILIEROMAZZA PLLC
                                              888 17th Street, N.W., 11th Floor
                                              Washington, D.C. 20006
                                              Ph: (202) 857-1000
                                              Fx: (202) 857-0200

                                              Attorneys for Plaintiff Erica L. Gresens




                                                 7
